TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00578-CV


                   Seven Oaks Neighborhood Association, Inc., Appellant

                                                v.

                   Craig Milius, Trustee of Milius Family Trust, Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      NO. C-1-CV-21-001075, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                           MEMORANDUM OPINION


               The trial court issued an order granting the amended motion for summary

judgment filed by Craig Milius, Trustee of Milius Family Trust. Following that ruling, Seven

Oaks Neighborhood Association, Inc., (Seven Oaks) filed a notice of appeal. In response, Milius

has filed with this Court a motion to dismiss this appeal because no final judgment has been

issued by the trial court and because there is no statutory authority authorizing an interlocutory

appeal for the type of order that prompted the appeal. See Tex. Civ. Prac. & Rem. Code

§§ 51.012 (authorizing appeal from final judgment), .014 (permitting appeal of certain

interlocutory orders); see also Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001)

(explaining that appeal generally may only be taken from final judgment that disposes of all

pending parties and claims unless statute provides for interlocutory appeals). Although the order

granted summary judgment in favor of Milius, the order did not resolve all of his declaratory-

judgment claims, including his claim for attorney’s fees; specified that it resolved only “some
of [his] claims for declaratory judgment”; and did not include any indicia of finality such as a

Mother Hubbard clause. See Hubbell v. Mystic Shores Prop. Owners Ass’n, No. 03-16-00736-

CV, 2017 WL 3902613, at *2 (Tex. App.—Austin Aug. 25, 2017, no pet.) (mem. op.)

(determining that ruling failed to address claims for statutory damages and attorney’s fees and

was, therefore, not final judgment). Further, Milius’s motion states that he conferred with

Seven Oaks and that Seven Oaks does not oppose the motion to dismiss. See Tex. R. App.

P. 10.3(a)(2). Accordingly, we grant Milius’s unopposed motion and dismiss the appeal for want

of jurisdiction. See id. R. 42.3(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Jurisdiction

Filed: December 3, 2021




                                               2